t c memo united_states tax_court thomas olan maxton jr petitioner v commissioner of internal revenue respondent docket no 2599-05l filed date thomas olan maxton jr pro_se gordon p sanz for respondent memorandum opinion jacobs judge this case was commenced in response to a notice_of_determination concerning collection action s under sec_6320 and or notice_of_determination the issue for decision is whether respondent abused his discretion in 1unless otherwise indicated all section references are to the internal_revenue_code code as amended and all rule references are to the tax_court rules_of_practice and procedure determining that a federal_tax_lien was appropriately imposed on petitioner’s property with respect to tax owed for tax years and background at the time petitioner filed the petition he resided in pasadena texas petitioner failed to file federal_income_tax returns for the tax years and consequently respondent prepared a substitute for return for each of those years on date respondent issued a notice_of_deficiency determining deficiencies of dollar_figure for dollar_figure for and dollar_figure for respondent also determined that petitioner was liable for additions to tax under sec_6651 and sec_6654 of dollar_figure for dollar_figure for and dollar_figure for petitioner did not judicially challenge these determinations on date respondent assessed tax and additions to tax for tax years and as shown in the notice_of_deficiency as well as interest thereon on date respondent mailed petitioner a final notice_of_intent_to_levy and 2petitioner’s response to the notice_of_deficiency was to retain an attorney j hamilton mcmenamy who acting on behalf of petitioner sent a letter to respondent dated date raising frivolous arguments in regard to the notice_of_deficiency for example the letter demanded to know what code section imposes a tax on petitioner and the specific tax forms petitioner was required to file to report his tax the letter suggested that petitioner had no duty to pay taxes 3it appears that petitioner may have filed for bankruptcy at some point during the interim notice of your right to a hearing and on date respondent filed a notice_of_federal_tax_lien on petitioner’s property with the county clerk for harris county in his notice dated date advising petitioner of the lien respondent provided petitioner with detailed information about the amounts of tax that were owed the related tax periods and citations of the code sections that authorize the lien filing on date petitioner requested a hearing under sec_6320 with respect to the lien alleging that there were erroneous dates of assessment and amounts unjustifiably entered the request for a hearing referenced a letter dated date that petitioner had written to respondent in response to respondent’s final notice_of_intent_to_levy in that letter petitioner advanced frivolous arguments as to why respondent’s collection activities should not go forward 4petitioner’s request for a hearing did not include the proposed levy action and would not have been timely with respect to it see sec_6330 and sec_6331 it appears that respondent agreed to an equivalent_hearing with respect to the levy while it is not clear whether or when an equivalent_hearing was held respondent did not issue a notice_of_determination with respect to the levy action petitioner has not asked us to consider the levy action here and we would not have jurisdiction to do so see sec_6330 5petitioner in his date letter did not request a hearing but alleged that the levy action interfered with his right to due process because he had filed a civil_action in the u s district_court for the district of columbia in his pretrial memorandum petitioner further describes the district_court case as one involving a privacy_act request we note continued petitioner’s date letter indicated that his representative would be wayne a paul c p a mr paul mr paul’s address and telephone number were included in the letter on date respondent’s settlement officer advised petitioner by letter that a telephone hearing was scheduled for date in this letter the settlement officer cautioned petitioner that the appeals_office would not consider items that courts have determined are frivolous or groundless moreover attached to the september letter was a copy of this court’s decision in 115_tc_576 irs publication why do i have to pay taxes and also transcripts showing assessments penalties interest and other items affecting petitioner’s account for the tax periods involved in the collection action the settlement officer further advised petitioner that in order to qualify for a collection alternative petitioner had to be in compliance with current tax obligations and that respondent’s records indicated that petitioner had not filed a return for any year from through the settlement officer requested additional information concerning petitioner’s financial situation and continued that the case to which petitioner refers was dismissed by the district_court on date and a subsequent appeal in that case was dismissed on date petitioner renewed his demand that respondent produce the legal evidence of the law which gives you the statutory authority you rely upon solicited petitioner’s proposed collection alternative finally the settlement officer requested petitioner’s telephone number for the purpose of holding the hearing petitioner responded to this last request on date leaving the settlement officer a voice mail message with petitioner’s telephone number and a request for a 5-day postponement of the hearing on date petitioner sent a telefax to the settlement officer reiterating his request for a postponement of the hearing scheduled for the next day and then spoke with the settlement officer by telephone that same day in the telephone conversation petitioner informed the settlement officer that petitioner’s representative mr paul needed more time to prepare for the hearing and that mr paul would explain petitioner’s position and why petitioner had not furnished respondent with additional information that had been requested the settlement officer reiterated that respondent’s appeals_office would not consider matters that courts have determined are frivolous or groundless and that the hearing would focus on collection alternatives petitioner’s compliance and any nonfrivolous arguments the parties agreed that petitioner would telephone the settlement officer by date to reschedule the hearing neither petitioner nor mr paul communicated with the settlement officer by date on date petitioner sent a telefax to the settlement officer indicating that mr paul would be in touch with the settlement officer when there was no further communication from petitioner or mr paul by november the settlement officer prepared and mailed a letter scheduling a face-to-face hearing for date and reserved a conference room for that purpose on date the settlement officer received a telefax from petitioner in which petitioner indicated that he would like to again reschedule the hearing because mr paul would be out of town on the scheduled hearing date date and had not had time to prepare for the hearing petitioner continued to raise frivolous arguments with respect to his tax_liability the settlement officer then telephoned mr paul and advised mr paul that respondent was not willing to schedule a hearing for a third time and that the arguments that petitioner proposed to raise at the hearing were frivolous the settlement officer then left a voice mail message for petitioner that the date hearing would not be rescheduled on date petitioner and mr paul initiated a telephone call to the settlement officer in which they stated 6petitioner challenged the signature of the irs agent who signed the notice_of_federal_tax_lien on behalf of another agent petitioner wrote that i understand that treasury orders allow a delegation of authority to only one agent and the agent given the authority is not able to substitute that authority for someone else that they would proceed with the hearing by telephone the settlement officer’s notes of the telephone conversation indicate among other things that mr paul stated that he was at a disadvantage because he had not had enough time to prepare for the hearing that the settlement officer reminded mr paul that a substantial amount of time had already been afforded him for this purpose and that the settlement officer reiterated that petitioner’s arguments were frivolous petitioner’s version of the telephone call is that very shortly after the parties greeted one another the settlement officer terminated the conversation both parties agree that at some point in their telephone conversation the settlement officer inquired whether petitioner was making an audio recording of the hearing petitioner and his representative confirmed that they were the settlement officer explained to petitioner and mr paul that while sec_7521 permits audio recordings advance notice of the intent to make such a recording must be given and that he had received none petitioner offered to turn off the recorder but the settlement officer was not confident that he would be able to verify whether the recorder was in fact turned off and therefore ended the hearing respondent’s appeals_office sustained the lien and issued the notice_of_determination on date petitioner filed his petition with this court seeking review of respondent’s determination on date this case was submitted fully stipulated pursuant to rule on date discussion sec_6321 imposes a lien in favor of the united_states on all property and rights to property of a taxpayer liable for taxes when a demand for payment of the taxes has been made and the taxpayer fails to pay those taxes sec_6320 provides that the secretary shall furnish the taxpayer with written notice of a federal_tax_lien within business days after the notice of lien is filed sec_6320 further provides that the taxpayer may request an appeals hearing within days beginning on the day after the 5-day period described above sec_6320 and b sec_6320 provides that the appeals hearing generally shall be conducted consistent with the procedures set forth in sec_6330 sec_6330 provides for review with respect to collection issues such as spousal defenses the appropriateness of the commissioner’s proposed collection actions and the possibility of collection alternatives sec_6330 the taxpayer may also challenge the amount of the underlying tax_liability if the taxpayer did not receive a statutory notice of 7this matter was submitted for disposition by order of the chief_judge to judge julian i jacobs on date deficiency or did not otherwise have an opportunity to dispute the tax_liability sec_6330 pursuant to sec_6330 within days of the issuance of a notice_of_determination the taxpayer may appeal the determination to this court if we have jurisdiction over the underlying tax_liability where the validity of the underlying tax_liability is properly at issue the court will review the matter de novo 114_tc_604 114_tc_176 where the validity of the underlying tax_liability is not properly at issue the court will review the commissioner’s determination for an abuse_of_discretion sego v commissioner supra pincite goza v commissioner supra pincite petitioner received a statutory_notice_of_deficiency for the years in issue and thus his underlying tax_liability is not properly at issue accordingly we review respondent’s determination for an abuse_of_discretion see sego v commissioner supra pincite goza v commissioner supra pincite petitioner argues that the settlement officer abused his discretion by terminating the telephone conference of date the termination of the telephone call effectively negated the hearing according to petitioner so that he did not receive the hearing required by sec_6330 we disagree hearings conducted under sec_6330 are informal proceedings not formal adjudications 115_tc_329 115_tc_35 ho v commissioner tcmemo_2006_41 taxpayers are generally entitled to a face-to-face hearing at the appeals_office nearest their residence sec_301_6320-1 q a-d6 and d7 proced admin regs where the taxpayer declines to participate in a proffered face-to-face hearing hearings may be conducted by telephone or correspondence katz v commissioner supra pincite ho v commissioner supra sec_301 d q a-d6 and d7 proced admin regs the court_of_appeals for the fifth circuit to which an appeal in this case would lie has held that a face-to-face hearing is not required where the taxpayer’s proffered arguments are frivolous burnett v commissioner no 5th cir date furthermore once the taxpayer has been given reasonable opportunity for a hearing but has failed to avail himself of that opportunity we have approved the making of a determination to proceed with collection on the basis of the commissioner’s review of the case file i e in the absence of any hearing see eg ho v commissioner supra taylor v commissioner tcmemo_2004_25 affd 130_fedappx_934 9th cir leineweber v commissioner tcmemo_2004_17 armstrong v commissioner tcmemo_2002_224 sec_7521 provides that a taxpayer in connection with an interview and upon advance request will be allowed to make an audio recording of the interview see notice_89_51 1989_1_cb_691 for irs guidelines requiring advance notice of intent to record petitioner did not make an advance request to record the hearing as required in sec_7521 furthermore given that the hearing occurred and that petitioner does not assert that he raised collection alternatives that were not considered by or were not reflected in the case activity records of the settlement officer we do not consider the issue of recording decisive petitioner simply has not claimed or shown prejudice in the failure to permit recording see frey v commissioner tcmemo_2004_87 durrenberger v commissioner tcmemo_2004_44 brashear v commissioner tcmemo_2003_ kemper v commissioner tcmemo_2003_195 the record establishes that petitioner advanced only frivolous groundless arguments and assertions petitioner failed to raise any relevant issues of merit at no point in the collection proceedings did petitioner offer any alternatives to collection any possibility that petitioner might have had a valid claim to make if the telephone hearing had continued was dispelled at the trial of this case at that time the court 8indeed we denied respondent’s motion for summary_judgment on date in order that petitioner would have an opportunity to present valid arguments asked petitioner whether he wished to testify to call witnesses or to introduce any other evidence petitioner declined to do any of these things after the trial petitioner filed a brief in which he admitted that he had not been prepared to introduce any new matters at the hearing and he persisted with his vague assertion that this case involves erroneous dates of assessment and amounts unjustifiably entered in the light of the above and considering petitioner’s frivolous assertions and arguments a further hearing in this case recorded or not would not have been nor would it be productive see 117_tc_183 bean v commissioner tcmemo_2006_88 moreover under the circumstances petitioner has given us no reason to believe that remanding this matter to the appeals_office would in any way advance the policies underlying sec_6330 thus we conclude that a remand is unwarranted the record reflects that the appeals_office properly verified that all applicable laws and administrative procedures governing the assessment and collection of petitioner’s unpaid tax_liabilities were met on the basis of this record we conclude as a matter of law that respondent did not abuse his discretion respondent’s determination that the filing of a notice_of_federal_tax_lien was appropriate is sustained sec_6673 authorizes this court to require a taxpayer to pay the united_states a penalty in an amount not to exceed dollar_figure whenever it appears to the court the taxpayer’s position is frivolous or groundless sec_6673 respondent has asked us to impose a penalty against petitioner under sec_6673 we have imposed a penalty under sec_6673 on taxpayers who have raised arguments similar to those petitioner has raised see eg 118_tc_365 affd per curiam 329_f3d_1224 11th cir 115_tc_576 we will not impose a penalty here but we caution petitioner that in the future should he bring similar arguments before this court the court is likely to impose such a penalty to reflect the foregoing decision will be entered for respondent
